DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments to the claims, filed on 04/30/2021, have been entered.
Applicant’s amendment of the claims caused withdrawal of the rejection under 35 U.S.C. 112(b) of claim 13 as failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention, the rejection under 35 U.S.C. 102/103 of claims 1-3, 5-13, 15-16, and 18-19 as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ito et al. (US 2019/0040314 A1), and the rejection under 35 U.S.C. 103 of claims 1-13, and 15-20 as being unpatentable over Hakoi et al. (JP 2013/041990 A), claims 1-3, and 5-20 as being unpatentable over Hikime et al. (JP 2014/111549 A) in view of Thompson et al. (US 2016/0359123 A1).
	Claims 1 and 9-14 have been amended.
	Claim 21 has been added.
	Claims 1-3 and 5-21 are pending in the application.
	
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-3, 5-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Otsu et al. (US 2013/0200340 A1) in view of Thompson et al. (US 2004/0155238 A1).
With respect to claim 1, Otsu discloses an organometallic compound represented by formula (1) (paragraph 0023), which is pictured below.

    PNG
    media_image1.png
    233
    509
    media_image1.png
    Greyscale

In this formula, m is 2, n is 1, rings Bm and Bn are 6-membered aromatic hydrocarbon (benzene) groups, Am and An are 6-membered aromatic hydrocarbon (phenyl) groups, Ar represents an aromatic hydrocarbon group (phenyl), R1m and R2m and R1n and R2n are an aromatic hydrocarbon ring group (phenyl), Ra is a hydrogen atom, Rb is a cyano group, and Rc is a hydrogen atom.
This forms the compound below.

    PNG
    media_image2.png
    404
    725
    media_image2.png
    Greyscale

This reads on instant Formula 2 when M is selected as a third-row transition metal (iridium, Ir), n is 2, X1 is nitrogen with a coordinate bond, X2 is carbon with a covalent bond, CY1 is a C3 carbocyclic group, CY2 is a C6 carbocyclic group, L11 and L12 are a C6 carbocyclic group (benzene), R1 and R2 are hydrogen atoms, L13 is a single bond, R3 is a C6 aryl group, and R12 is a cyano group.
Otsu includes each element claimed, with the only difference between the claimed invention and Otsu being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of an iridium complex with improved sublimibility and thermal stability (paragraph 0085, lines 8-15), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
However, Otsu does not teach a homoleptic version of the compound.
Thompson discloses an analogous invention drawn to metal complex emitters that are oriented with their transition dipole moment vectors oriented parallel to the device substrate. Thompson teaches that homoleptic emitters can produce orientation values capable of drastically improving device external quantum efficiency.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant application to produce a homoleptic version of the organometallic complex of Otsu as Thompson teaches that homoleptic emitters can produce orientation values capable of drastically improving device external quantum efficiency. 
Otsu in view of Thompson is silent to transition dipole moment of the compound being in a range of about 85% to 100%. However, this is considered to be a chemical property of the compound and the compound of Otsu in view of Thompson reads on the claims. As a compound is inseparable from its properties, a transition dipole moment of about 85% to 100% would flow naturally once the compound of Otsu is modified by the teachings of Thompson.
When Otsu is modified by Thompson, it forms the compound below, which reads on the claim when n is 3.

    PNG
    media_image3.png
    340
    464
    media_image3.png
    Greyscale

With respect to claim 2, Otsu in view of Thompson teach the organometallic compound of claim 1, and a horizontal orientation ratio of a transition dipole moment is in a range of about 85% to 100%. The claimed range of about 92% to about 100% falls within the range disclosed by the prior art, and the compound of claim 1 reads on the claim. See MPEP 2144.05 (I).
With respect to claim 3, Otsu in view of Thompson teach the organometallic compound of claim 1, and the metal is iridium and n is 3 to form a homoleptic compound, as discussed above.
With respect to claim 5, Otsu in view of Thompson teach the organometallic compound of claim 1, and X1 is N and X2 is C, as discussed above.
With respect to claim 6, Otsu in view of Thompson teach the organometallic compound of claim 1, and X1 is bound to M via a coordinate bond and X2 is bound to M via a covalent bond, as discussed above.
With respect to claim 7, Otsu in view of Thompson teach the organometallic compound of claim 1, and CY1 is a C3 heterocyclic group (imidazole), and CY2 is a C6 carbocyclic group (benzene), as discussed above.
With respect to claim 8, Otsu in view of Thompson teach the organometallic compound of claim 1, and L11and L12 are a benzene group, and L13 is a direct bond (a3 is zero), as discussed above.
With respect to claim 9, Otsu in view of Thompson teach the organometallic compound of claim 1, and a1 and a2 are each independently 1, and a3 is 0, as discussed above.
With respect to claims 10 and 11, Otsu in view of Thompson teach the organometallic compound of claim 1, and R1, R2, and R11 are hydrogen atoms, and R12
With respect to claim 12, Otsu in view of Thompson teach the organometallic compound of claim 1, and *-(L13)a3-(R3)b3 is represented by Formula 10-13 (a phenyl group).
With respect to claim 13, Otsu in view of Thompson teach the organometallic compound of claim 1, and the compound is represented by Formula 2A for the same reasons discussed in claim 1 above, when R12a and R12b are hydrogen atoms.
With respect to claim 14, Otsu discloses an organometallic compound represented by formula (1) (paragraph 0023), which is pictured below.

    PNG
    media_image1.png
    233
    509
    media_image1.png
    Greyscale

In this formula, m is 2, n is 1, rings Bm and Bn are 6-membered aromatic hydrocarbon (benzene) groups, Am and An are 6-membered aromatic hydrocarbon (phenyl) groups, Ar represents an aromatic hydrocarbon group (phenyl), R1m and R2m and R1n and R2n are an aromatic hydrocarbon ring group (phenyl), Ra is a hydrogen atom, Rb is a cyano group, and Rc is a hydrogen atom.
This forms the compound below.

    PNG
    media_image2.png
    404
    725
    media_image2.png
    Greyscale

This reads on instant Formula 2 when M is selected as a third-row transition metal (iridium, Ir), n is 2, X1 is nitrogen with a coordinate bond, X2 is carbon with a covalent bond, CY1 is a C3 carbocyclic group, CY2 is a C6 carbocyclic group, L11 and L12 are a C6 carbocyclic group (benzene), R1 and R2 are hydrogen atoms, L13 is a single bond, R3 is a C6 aryl group, and R12 is a cyano group.
Otsu includes each element claimed, with the only difference between the claimed invention and Otsu being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of an iridium complex with improved sublimibility and thermal stability (paragraph 0085, lines 8-15), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
However, Otsu does not teach a homoleptic version of the compound.
Thompson discloses an analogous invention drawn to metal complex emitters that are oriented with their transition dipole moment vectors oriented parallel to the device substrate. Thompson teaches that homoleptic emitters can produce orientation values capable of drastically improving device external quantum efficiency.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant application to produce a homoleptic version of the organometallic complex of Otsu as Thompson teaches that homoleptic emitters can produce orientation values capable of drastically improving device external quantum efficiency. 
When Otsu is modified by Thompson, it forms the compound below, which reads on Compound 8.

    PNG
    media_image3.png
    340
    464
    media_image3.png
    Greyscale

With respect to claims 15 and 16, Otsu in view of Thompson teach the organometallic compound of claim 1, and Otsu teaches a first electrode (a cathode), a second electrode (an anode), an organic layer disposed between the first and second electrode, wherein the organic layer comprises an emission layer (a light emitting layer) and the organometallic compound discussed above (paragraphs 0065 and 0086).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to include the compound of Otsu in view of Thompson in a light emitting layer of an electroluminescent device as Otsu teaches this is a known application of organometallic complexes and known structure of electroluminescent devices.
With respect to claim 17, Otsu in view of Thompson teach the organic light-emitting device of claim 16, as discussed above. However, Otsu in view of Thompson do not teach the horizontal orientation ratio of a transition dipole moment of the organometallic compound with respect to a plane of the emission layer is in a range of about 85 percent to about 100 percent. However, this is considered to be a property of the composition.  Products of identical chemical composition cannot have mutually exclusive properties, and it has been held that when the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (See MPEP 2112.01(II)), and the compound of Otsu in view of Thompson reads on the claims and is identical to a preferred embodiment of the claimed invention. Support for this presumption comes from the use of like materials and like processes when the organometallic compound is used as a component in the emissive layer of an electroluminescent device, which would result in the claimed property described in the instant claims. Therefore, the claims are considered to be obvious over Otsu in view of Thompson, and the burden shifts to applicant to show that there is an unobvious difference between the claimed composition and the composition in the prior art. See MPEP 2112 (V).
With respect to claims 18 and 19, Otsu in view of Thompson teach the organic light emitting device of claim 16, as discussed above. Otsu also teaches the emission layer may further 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use a host comprising a carbazole group in the light emitting layer of the device of Otsu in view of Thompson as Otsu teaches this is a known composition of a light emitting layer in an electroluminescent device.
With respect to claim 21, Otsu discloses an organometallic compound represented by formula (1) (paragraph 0023), which is pictured below.

    PNG
    media_image1.png
    233
    509
    media_image1.png
    Greyscale

In this formula, m is 2, n is 1, rings Bm and Bn are 6-membered aromatic hydrocarbon (benzene) groups, Am and An are 6-membered aromatic hydrocarbon (phenyl) groups, Ar represents an aromatic hydrocarbon group (phenyl), R1m and R2m and R1n and R2n are an aromatic hydrocarbon ring group (phenyl), Ra is a hydrogen atom, Rb is a cyano group, and Rc is a hydrogen atom.
This forms the compound below.

    PNG
    media_image2.png
    404
    725
    media_image2.png
    Greyscale

This reads on instant Formula 2 when M is selected as a third-row transition metal (iridium, Ir), n is 2, X1 is nitrogen with a coordinate bond, X2 is carbon with a covalent bond, CY1 is a C3 carbocyclic group, CY2 is a C6 carbocyclic group, L11 and L12 are a C6 carbocyclic group (benzene), R1 and R2 are hydrogen atoms, *-(L13)a3-(R3)b3 is represented by Formula 10-13, R11 is hydrogen and R12 is a cyano group.
Otsu includes each element claimed, with the only difference between the claimed invention and Otsu being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of an iridium complex with improved sublimibility and thermal stability (paragraph 0085, lines 8-15), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
However, Otsu does not teach a homoleptic version of the compound.
Thompson discloses an analogous invention drawn to metal complex emitters that are oriented with their transition dipole moment vectors oriented parallel to the device substrate. Thompson teaches that homoleptic emitters can produce orientation values capable of drastically improving device external quantum efficiency.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant application to produce a homoleptic version of the organometallic complex of Otsu as Thompson teaches that homoleptic emitters can produce orientation values capable of drastically improving device external quantum efficiency. 
When Otsu is modified by Thompson, it forms the compound below, which reads on instant Formula 2 when n is 3.

    PNG
    media_image3.png
    340
    464
    media_image3.png
    Greyscale


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Otsu et al. (US 2013/0200340 A1) in view of Thompson et al. (US 2004/0155238 A1) as applied to claims 1-3, 5-19 and 21 above, and further in view of Hikime et al. (JP 2014/111549 A).
With respect to claim 20, Otsu in view of Thompson teach the organic light-emitting device of claim 18, as discussed above. However, neither Otsu nor Thompson teach that the host comprises a hole transport host and an electron transport host.
Hikime teaches an iridium complex for use in an organic electroluminescent device. Hikime teaches that a combination of hosts may be used including a hole transport host and an electron transport host (paragraph 0191-0192, line 4).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use a host composition including a hole transport host and an electron transport host in the organic light-emitting device of Otsu in view of Thompson as Hikime teaches this is an emission layer composition for use with an iridium complex that was known in the art prior to the effective filing date of the claimed invention.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Xia et al. (US 2014/0042413 A1) – Discloses iridium complexes with twisted aryl groups
Beers et al. (US 2016/0276603 A1) – Discloses iridium complexes with twisted aryl groups.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL SIMBANA whose telephone number is (571)272-2657.  The examiner can normally be reached on Monday - Friday, 9:00 A.M. - 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 




/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786                                                                                                                                                                                                        

/R.S./Examiner, Art Unit 1786